DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  In the ninth and tenth lines of claim 1, “the user terminal” would be better as “the user terminal device” for the sake of consistency.  In the thirteenth line of claim 1, “operation to select” would be better as “an operation to select”.  In the twenty-third line of claim 1, “the product” would be better as “the product selected by said occupant” or “the product selected by said each occupant”, for the sake of clarity.  Appropriate correction is required.
Claims 10-15 are objected to because of the following informalities:  In the fifth line of claim 10, “operation to select” would be better as “an operation to select”.  Appropriate correction is required.
Claims 16-20 are objected to because of the following informalities:  In the fourth line of claim 16, “operation to select” would be better as “an operation to select”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the eighth and ninth lines of claim 1, “a user terminal device that is carried by each of a plurality of occupants riding in the vehicle” could be interpreted as meaning that there is one user terminal device carried by each of a plurality of occupants (perhaps the occupants take turns), or that there are a plurality of user terminal devices, with each of a plurality of occupants carrying a user terminal device.  As the instant specification refers to “the user terminals 30 carried by the occupants” (page 26, lines 10-11), the claims are treated for examination purposes as involving a plurality of user terminal devices.
Clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a vehicle comprising a processor, the processor configured to receive product selections, generate order information, and place an order for the product; a similar, although narrower, system comprising a store terminal device and a vehicle, and an approximately corresponding recording medium storing an executable program for causing a processor to perform operations; all of these are directed to an abstract idea in the field of commercial interactions. This judicial exception is not integrated into a practical application, as set forth below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as set forth in detail below.
The following 35 U.S.C. 101 analysis is performed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register on January 7, 2019.  Independent claim 1 recites a system comprising a vehicle and processors, and therefore falls within the statutory category of machine, as do its dependents; independent claim 10 recites a vehicle comprising a display and a processor, and therefore falls within the statutory category of machine, as do its dependents; independent claim 16 recites a non-transitory computer-readable recording medium on which an executable program is stored, and therefore falls within the statutory category of article of manufacture, as do its dependents (Mayo test, Step 1).  Claims 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, and specifically to commercial interactions under the field of organizing human activity, without significantly more (Mayo test, Step 2A, Prong 1).  Claims 10-20 recite a vehicle comprising a display and a processor, the processor configured to receive from each occupant, an operation to select a product to be purchased, generate order information, output the order information to a store terminal device, and display, on the display, settlement information for performing settlement processing of the product, the settlement information being generated for each occupant by using the order information; and a related computer-readable-recording-medium-storing-an-executable-program claim.  This judicial exception is not integrated into a practical application because mere instructions to implement an abstract idea on a computer, or use a computer as a tool to perform an abstract idea, are not indicative of integration into a practical application, nor is linking the use of the judicial exception to a particular technological environment or field of use (Mayo test, Step 2A, Prong 2).  Adding insignificant extra-solution activity to the judicial exception is also not indicative of integration into a practical application.  Claims 10-20 do not recite improvements to the functioning of a computer or to any other technology or technical field.  Claims 10-20 do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  Claims 10-20 do not recite applying the judicial exception with, or by the use of, a particular machine.  Claims 10-20 do not recite effecting a transformation or reduction of a particular article to different state or thing.  Claims 10-20 do not recite applying or using a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (Mayo test, Step 2A, Prong 2).
There are no additional elements recited in claims 10-20 to raise them to significantly more than the judicial exception.  In particular, the claims do not add a specific limitation other than what is well-understood, routine, and conventional activity in the field (Mayo test, Step 2B).  The specific steps of claims 10-20, such as receiving, from each occupant, an operation to select a product to be purchased in a drive-through service, generating order information indicating the product selected by the occupant, outputting the order information to a store terminal device, and displaying, on a display, settlement information for performing settlement processing of the product, etc., do not qualify, alone or in combination, to raise the claimed system to significantly more than an abstract idea.
Note, however, that claims 1-9 are patent-eligible under 35 U.S.C. 101, as set forth below.
Independent claim 10 recites a vehicle comprising: a display; and a processor comprising hardware, the processor being configured to receive, from each occupant, an operation to select a product to be purchased in a drive-through service; generate order information indicating the product selected by the occupant, output the order information to a store terminal device provided in a store providing the drive-through service, and displaying, on the display, settlement information for performing settlement processing of the product, the settlement information being generated for each occupant by using the order information.  The operations which the processor is configured to perform are in the field of commercial interactions.  Official notice is taken that it is well-understood, routine, and conventional for computers or computerized systems to comprise at least a processor and a display.  Official notice is further taken that it is well-understood, routine, and conventional to display information on a display.  The operation of generating order information indicating the product selected by the occupant could be performed by a human being, or readily performed by a computer.  The courts have recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, as well-understood, routine, and conventional functions, in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Therefore, the receiving and outputting operations would require no more than well-understood, routine, and conventional functions and technology.  A standard computer used in electronic commerce is not generally a vehicle, or installed in a vehicle.  However, Mitchell et al. (U.S. Patent Application Publication 2004/0117494) discloses (paragraph 21, with emphasis): “To practice the invention, the computer and network devices may be any devices useful for providing the described functions, including well-known data processing and communication devices such as portions of in-vehicle computer systems”.  Hence, having a vehicle comprise the display and processor would involve only well-understood, routine, and conventional technology.  The limitations of claim 10, whether considered separately or in combination, do not raise the claimed vehicle to significantly more than an abstract idea.
Claim 11, which depends from claim 10, recites that the processor is configured to generate the order information for each occupant, and output the generated order information for each occupant to the store terminal device.  The first operation is not in itself technological, and the second, as set forth with regard to claim 10 above, requires no more than well-understood, routine, and conventional functions and technology.  The limitations of claim 11, whether considered separately or in combination with each other and with the limitations of claim 10, do not raise the claimed vehicle to significantly more than an abstract idea.  
Claim 12, which depends from claim 10, recites that the order information includes information regarding the product selected by each occupant; this is not in itself technological.  The limitation of claim 12, whether considered separately or in combination with the limitations of claim 10, does not raise the claimed vehicle to significantly more than an abstract idea.  
Claim 13, which depends from claim 10, recites that the settlement information includes a two-dimensional code for settlement processing.  Official notice is taken that two-dimensional codes (e.g., QR or Quick Response codes) are well-understood, routine, and conventional.  The limitation of claim 13, whether considered separately or in combination with the limitations of claim 10, does not raise the claimed vehicle to significantly more than an abstract idea.  
Claim 14, which depends from claim 10, recites that the settlement information includes a barcode for settlement processing.  Official notice is taken that barcodes are well-understood, routine, and conventional.  The limitation of claim 14, whether considered separately or in combination with the limitations of claim 10, does not raise the claimed vehicle to significantly more than an abstract idea. 
Claim 15, which depends from claim 10, recites that the processor is configured to display, on the display, a list of products purchasable in the drive-through service.  Official notice is taken that displaying information on a display is well-understood, routine, and conventional.  The list of products, is not in itself technological.  The limitation of claim 15, whether considered separately or in combination with the limitations of claim 10, does not raise the claimed vehicle to significantly more than an abstract idea. 
Independent claim 16 recites a non-transitory computer-readable recording medium on which an executable program is recorded, the program causing a processor of a computer to execute a series of operations.  Official notice is taken that non-transitory computer-readable media storing or having recorded executable programs (aka instructions, software, or code) for causing a processor or processors to perform operations are well-understood, routine, and conventional.  The operations which the processor is caused to execute are: receiving, from each occupant, an operation to select a product to be purchased in a drive-through service; generating order information indicating the product selected by the occupant, outputting the order information to a store terminal device provided in a store providing the drive-through service, and displaying, on the display, settlement information for performing settlement processing of the product, the settlement information being generated for each occupant by using the order information.  The operations which the processor is configured to perform are in the field of commercial interactions.  Official notice is taken that it is well-understood, routine, and conventional to display information on a display.  The operation of generating order information indicating the product selected by the occupant could be performed by a human being, or readily performed by a computer.  The courts have recognized receiving or transmitting data over a network, e.g., using the Internet to gather data, as well-understood, routine, and conventional functions, in Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Therefore, the receiving and outputting operations would require no more than well-understood, routine, and conventional functions and technology.  The limitations of claim 16, whether considered separately or in combination, do not raise the claimed medium to significantly more than an abstract idea.
Claim 17, which depends from claim 16, recites that the program causes the processor to execute: generating the order information for each occupant; and outputting the generated order information for each occupant to the store terminal device.  The first operation is not in itself technological, and the second, as set forth with regard to claim 16 above, requires no more than well-understood, routine, and conventional functions and technology.  The limitations of claim 17, whether considered separately or in combination with each other and with the limitations of claim 16, do not raise the claimed medium to significantly more than an abstract idea. 
Claim 18, which depends from claim 16, recites that the order information includes information regarding the product selected by each occupant; this is not in itself technological.  The limitation of claim 18, whether considered separately or in combination with the limitations of claim 16, does not raise the claimed vehicle to significantly more than an abstract idea.  
Claim 19, which depends from claim 16, recites that the settlement information includes a two-dimensional code for settlement processing.  Official notice is taken that two-dimensional codes (e.g., QR or Quick Response codes) are well-understood, routine, and conventional.  The limitation of claim 19, whether considered separately or in combination with the limitations of claim 16, does not raise the claimed medium to significantly more than an abstract idea.  
Claim 20, which depends from claim 16, recites that the settlement information includes a barcode for settlement processing.  Official notice is taken that barcodes are well-understood, routine, and conventional.  The limitation of claim 20, whether considered separately or in combination with the limitations of claim 16, does not raise the claimed medium to significantly more than an abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 11, 12, 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Winkelman et al. (U.S. Patent Application Publication 2015/0127493) in view of Dickson et al. (U.S. Patent 6,574,603) and official notice.  As per claim 10, Winkelman discloses a vehicle comprising a display (Figures 1 and 3; paragraphs 23 and 31); and a processor (Figure 3; paragraphs 31 and 32) configured to receive from at least one occupant an operation to select a product or products to be purchased from a seller (paragraphs 22-26, 32, and 61; Figures 2A and 2B), which may have a drive-through (paragraphs 37 and 65); generate order information indicating the product or products selected by the occupant, and output the order information to a merchant server (paragraphs 22-26, 32, 41, 48, 50, and 53; Figures 2A, 2B, and 4), this constituting outputting the order information to a store terminal device in a store providing drive-through service in the case of the merchant being a store with drive-through service (paragraphs 37 and 65).  Winkelman further discloses displaying, on the display, settlement information for performing settlement processing of the product or products (Figure 1, 2A, 2B, and 6B; paragraphs 22, 30, 32, 45, 50-54, and 65).  Winkelman does not disclose receiving from each of multiple occupants an operation to select a product or products, and to display the settlement information generated for each occupant.  However, Dickson teaches occupants of a vehicle placing orders from within the vehicle for a quick-serve restaurant (Abstract; column 1, line 65, through column 2, line 26).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ Japanese priority to receive, from each occupant, an operation to select a product to be purchased, and to generate settlement information for each occupant, for the obvious advantages of receiving orders from different occupants who may want different products, and may pay for these different products separately.   
Winkelman does not expressly disclose that the processor comprises hardware, but official notice is taken that it is well known for processors to be or comprise hardware.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ Japanese priority for the processor to comprise hardware, for the obvious advantage of enabling the processor and the vehicle computing device of which it is a part to carry out their functions.   
As per claim 11, Winkelman discloses generating order information indicating the product or products selected by the occupant, and outputting the order information to a merchant server (paragraphs 22-26, 32, 41, 48, 50, and 53; Figures 2A, 2B, and 4), this constituting outputting the order information to a store terminal device in a store providing drive-through service in the case of the merchant being a store with drive-through service (paragraphs 37 and 65).  Generating the order information for each occupant, and outputting the generated order information for each occupant is obvious in view of Dickson, as set forth above with regard to claim 10, and for the obvious advantage of providing orders to a merchant from different occupants who may want different products, and thus arranging for the sale of those products, and the providing of the products to the different occupants. 
As per claim 12, Winkelman discloses order information that includes information regarding the product or products selected by at least one occupant (paragraphs 22-26, 48, 50, and 53; Figures 2A and 2B).  Having the information include information regarding the product or products selected by each of a plurality of occupants is obvious in view of Dickson, as set forth above with regard to claim 10.    
As per claim 15, Winkelman discloses displaying, on the display, a list (aka menu) of items purchasable from a merchant (Figure 2A; paragraphs 6, 21, 22, 24, 28, and 48; claims 4, 9, and 19) where the merchant can be a store with drive-through service (paragraphs 37 and 65).
As per claim 16, this recites a non-transitory computer-readable recording medium on which an executable program is recorded, the program causing a processor of a computer to execute operations corresponding to those of claim 10; the operations are therefore obvious as set forth above with regard to claim 10.  Winkelman further discloses a non-transitory data storage device on which is stored computer readable code which, when executed on a processor, cause a vehicle or a server to perform operations (claims 4, 9, and 14).  Hence, claim 16 is obvious in its entirety.
It is further noted that claim 16 does not recite a vehicle, so the “each occupant” of claim 16 and its dependents might refer to occupants of a house or other stationary facility, rather than a vehicle.  
Claims 17 and 18 are parallel to claims 11 and 12, respectively, and are therefore obvious on the grounds set forth above with respect to claims 11 and 12.
Claims 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Winkelman, Dickson, and official notice as applied to claim 10 above (for claims 13 and 14) and claim 16 above (for claims 19 and 20), and further in view of Kelly et al. (U.S. Patent Application Publication 2019/0279181).  As per claims 13 and 19, Winkelman discloses a bar code or QR code (paragraph 19), and that a user may receive a bar code, wireless code, etc., and use it (paragraphs 36 and 38).  Official notice is taken that QR codes are two-dimensional.  Winkelman does not disclose that the settlement information includes a two-dimensional code for settlement processing, but Kelly teaches two-dimensional codes (Figure 14; paragraphs 207 and 208), and further teaches the use of barcodes as settlement information, used to pay for an order, or indicate that the order has been paid for (paragraphs 92, 93, 95, 97, 186, 196, and 197).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ Japanese priority for the settlement information to include a two-dimensional code for settlement processing, for at least the obvious advantages, as per Kelly, of arranging for payment or indicating payment by a code that contained information, could be readily scanned using commonly available technology, and could not be easily faked.     
As per claims 14 and 20, Winkelman discloses a bar code or QR code (paragraph 19), and that a user may receive a bar code, wireless code, etc., and use it (paragraphs 36 and 38).  Winkelman does not disclose that the settlement information includes a barcode for settlement processing, but Kelly teaches the use of barcodes as settlement information, used to pay for an order, or indicate that the order has been paid for (paragraphs 92, 93, 95, 97, 186, 196, and 197).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce on the date of inventors’ Japanese priority for the settlement information to include a two-dimensional code for settlement processing, for at least the obvious advantages, as per Kelly of arranging for payment or indicating payment by a code that contained information, could be readily scanned using commonly available technology, and could not be easily faked.   

Allowable Subject Matter
Claims 1-9 are rejected under 35 U.S.C. 112, and objected to for informalities, but recite allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  Th closest prior art of record, Winkelman et al. (U.S. Patent Application Publication 2015/0127493) discloses a vehicle comprising a display (Figures 1 and 3; paragraphs 23 and 31); and a processor corresponding to the recited second processor (Figure 3; paragraphs 31 and 32) configured to receive from at least one occupant an operation to select a product or products to be purchased from a seller (paragraphs 22-26, 32, and 61; Figures 2A and 2B), which may have a drive-through (paragraphs 37 and 65); generate order information indicating the product or products selected by the occupant, and output the order information to a merchant server (paragraphs 22-26, 32, 41, 48, 50, and 53; Figures 2A, 2B, and 4), this constituting outputting the order information to a store terminal device in a store providing drive-through service in the case of the merchant being a store with drive-through service (paragraphs 37 and 65).  Winkelman further discloses acquiring settlement information, and displaying, on the display, settlement information for performing settlement processing of the product or products (Figure 1, 2A, 2B, and 6B; paragraphs 22, 30, 32, 45, 50-54, and 65).  Winkelman does not disclose receiving from each of multiple occupants an operation to select a product or products, and to display the settlement information generated for each occupant.  However, Dickson et al. (U.S. Patent 6,574,603) teaches occupants of a vehicle placing orders from within the vehicle for a quick-serve restaurant (Abstract; column 1, line 65, through column 2, line 26). 
Winkelman does not disclose a user terminal device that is carried by each of a plurality of occupants riding in the vehicle [this is interpreted to include multiple user terminal devices each carried by one of the plurality of occupants], the user terminal device comprising a third processor, the third processor configured to execute the settlement processing of the product by using the settlement information of the occupant displayed on the display, but Li et al. (U.S. Patent Application Publication 2016/0063459) teaches mobile devices associated with the respective multiple occupants of a vehicle (Abstract; paragraphs 8-10, 55, and 58; Figures 10, 11, and 12), distributing payment requests to each occupant (paragraph 28), and transmitting to the devices of the occupants messages that allow each of the occupants to select which meal is his or her meal, and to pay for it (paragraph 62 and 63; Figure 12).  Also, Winkelman discloses enabling the vehicle components to interact with a user’s mobile device, such as a smartphone, tablet, or mobile device (paragraph 36).  It is well known for mobile devices, such as smartphones (taught by Li, e.g., in paragraph 63) to have processors.
Winkelman does not disclose that the store terminal device in a store providing drive-through service comprises a first processor, but it is well known for servers and other computer devices to comprise processors.  Winkelman does not expressly disclose that the first, second, and third processors comprise hardware, but it is well known for processors to be or comprise hardware.  
Winkelman does not expressly disclose that the first processor is configured to acquire the order information, generate, by using the acquired order information, settlement information for each occupant for performing settlement processing of the [corresponding] product, and output the generated settlement information to the vehicle, but Winkelman does disclose a user entering security data which is transmitted to a system server, and then a merchant server receiving the order, payment information, and other information (paragraphs 52 and 53), making it obvious for the first processor to be configured to acquire the order information, so as to be able to fulfill the order.
Dickson teaches sending financial information along with the customer order from multiple occupants to a quick-server restaurant (Abstract; column 1, line 65, through column 2, line 26).  However, neither Winkelman, Dickson, nor Li discloses that the first processor (or the merchant server/store terminal device that presumably includes a processor) is configured to generate, by using the acquired order information, settlement information for each occupant for performing settlement processing of the product selected for that occupant.  No other prior art of record supplies the deficiency of Winkelman, Dickson, and Li. 
Claims 1-9 are directed at some level to an abstract idea (a judicial exception), falling within commercial interactions, a form of organizing human activity (Mayo test, Step 2A, Prong One).  However, claim 1 is not merely directed to a drive-through system letting people place orders that are transmitted by telecommunication.  Instead, the system comprises a store terminal device, a vehicle comprising a display and processor, and a user terminal device or devices carried by a plurality of occupants riding in the vehicle, wherein these devices are configured to interact in specific ways so as to output order information, generate settlement information for each occupant, and execute settlement processing of ordered products in specific ways that do not follow from the use of processors and telecommunication.  Therefore, claims 1-9 apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, making claims 1-9 as a whole more than a drafting effort designed to monopolize the judicial exception (Mayo test, Step 2A, Prong Two).  Claims 1-9 are therefore patent-eligible under 35 U.S.C. 101.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Grigg et al. (U.S. Patent 9,177,308) disclose readable indicia for fuel purchase.  Winkelman et al. (U.S. Patent 10,032,212) is the patent issued on the application also published as U.S. Patent Application Publication 2015/0127493, and used in making the §103 rejections above.  Li et al. (U.S. Patent 10,152,212) disclose a system and method for mobile payments in a vehicle.  Wilson et al. (U.S. Patent 10,169,837) disclose mobile food order in advance systems.  Nelson et al. (U.S. Patent 10,685,569) disclose a system for communicable integration of an automobile system and a drive-through system.
D’Hont et al. (U.S. Patent Application Publication 2008/0218313) disclose an RFID-based system and method for drive-through ordering.  Grigg et al. (U.S. Patent Application Publication 2014/0006186) disclose readable indicia for fuel purchase.  Uchimura (U.S. Patent Application Publication 2015/0057872) discloses an onboard information system.  Hanna et al. (U.S. Patent Application Publication 2015/0142612) disclose a multi-modal transaction engine for mobile retail systems.  Wilson et al. (U.S. Patent Application Publication 2015/0324890) disclose mobile food order in advance systems.  Wilson et al. (U.S. Patent Application Publication 2015/0324936) disclose mobile food order and insurance systems.  Li et al. (U.S. Patent Application Publication 2016/0063459) disclose a system and method for mobile payments in a vehicle.  Nelson et al. (U.S. Patent Application Publication 2019/0158646) system for communicable integration of an automobile system and a drive-through system.  Ketharaju et al. (U.S. Patent Application Publication 2021/0209566) disclose systems and methods for using alternate payment methods inside a vehicle.
Kitada (JP 2013-171397 A) discloses an order terminal for use in a drive-through order system for ordering goods, having a congestion message response unit for transmitting terminal information when a congestion message is received, and an order unit for transmitting order information.
The anonymous article, “Meijer launches click-and-collect offer,” discloses arranging pick-up of orders placed in advance.  Maze (“Wendy’s: Value deal drives 3Q sales”) discloses a mobile app which could let customers pay for individual orders through their respective apps from the same car at the same time.  Orem (“Payment Capabilities Coming to More Cars”) discloses a Honda feature that lets drivers pay for various items, and order food, apparently from their cars. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	November 9, 2022